Motion [s] to dismiss appeal granted, with $10 costs, unless the appellant perfects the appeal for argument or submission for the April 1963 Term of this court. Motion to withdraw as counsel denied, without prejudice, and with leave to renew the application of the plaintiff to prosecute the appeal as a poor person upon a showing of merit to the appeal, a complete factual showing that the appellant qualifies for poor person relief, and upon a stipulation by the attorney of record and counsel for the plaintiff that, in any event, they will agree to accept only such compensation as is allowed by the court. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.